                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA, et al., §
ex rel. CHRISTOPHER SEAN          §
CAPSHAW,                          §
                                  §
        Plaintiffs,               §
                                  §
v.                                §                     Civil Action No. 3:12-CV-4457-N
                                  §
BRYAN K. WHITE, M.D., et al.,     §
                                  §
        Defendants.               §

                     MEMORANDUM OPINION AND ORDER

       This Order addresses the motion for attorney’s fees [453] and motion to amend

[455] filed by Relators Kevin Bryan and Brock Wendt (collectively, “dismissed relators”)

and their counsel, Boyd and Associates (“B&A”). For the reasons below, the Court denies

the motion for fees. The Court moots the motion to amend per the parties’ notice of

withdrawal of that motion [461].

                               I. ORIGIN OF THE DISPUTE

       This fees dispute arises from a consolidated qui tam action based on an alleged

scheme of illegal kickbacks between the named Defendants that was brought by Relator

Christopher Capshaw (“Capshaw”) and the dismissed relators. January 23, 2017, Order 2–

6 [256]. In 2015, the Department of Justice began negotiating a settlement agreement with

Defendants International Tutoring Services, LLC, Goodwin Hospice, LLC, Phoenix

Hospice, LP, Hospice Plus, LP, and Curo Health Services, LLC (collectively, “Settlement

Defendants”). July 10, 2017, Order 1 [394]. Prior to final execution of the settlement, this

ORDER – PAGE 1
Court dismissed Bryan and Wendt. January 23, 2017, Order 2 [256]. The dismissed

relators subsequently moved for attorneys’ fees and to enforce settlement [314], and B&A

moved for attorney’s fees [296]. The movants argued that they were entitled to mandatory

statutory attorneys’ fees under section 3730(d) of the False Claims Act (“FCA”) or,

alternatively, that the Settlement Defendants agreed to pay reasonable attorneys’ fees and

that the Court should enforce an alleged oral settlement agreement. July 10, 2017, Order

1–2 [394]. The Court found that neither section 3730(d) nor the oral contract theory

supported an award of attorneys’ fees. Id. at 5, 10. Subsequently, the Court declined the

dismissed relators’ motion to reconsider [411] its decision on the motion for attorneys’

fees. December 11, 2018, Order 1 [433].

       On October 2, 2019, the Court granted the United States and Capshaw’s unopposed

motion to dismiss all remaining claims. October 2, 2019, Order [452]. The following day,

the dismissed relators and B&A filed this motion for statutory attorneys’ fees under the

Texas Medicaid Fraud Prevention Act (“TMFPA”) [453]. They also moved to amend

[455] the Court’s Order of dismissal to include a statement reserving jurisdiction to decide

awards of attorneys’ fees but later filed a notice of withdrawal of that motion [466]. The

Court addresses these motions in turn.

                                 II. LEGAL STANDARDS

                 A. Jurisdiction to Decide Motions for Attorneys’ Fees

       “It is well established that a federal court may consider collateral issues after an

action is no longer pending.” Cooter & Gell v. Hartmarx, 496 U.S. 384, 395 (1990). The

Supreme Court has specifically held that “motions for costs or attorney’s fees are

ORDER – PAGE 2
independent proceeding[s] supplemental to the original proceeding and not a request for a

modification of the original decree.” Id. (internal quotation omitted). A district court

retains jurisdiction to decide motions for attorneys’ fees and costs even when dismissal is

voluntary.    Yesh Music v. Lakewood Church, 727 F.3d 356, 363 (5th Cir. 2013)

(“[V]oluntary dismissals do not deprive courts of the jurisdiction to award attorneys’

fees.”) (internal citation omitted).

                                B. Statutory Attorneys’ Fees

       The Texas Medicaid Fraud Prevention Act provides that a person bringing an action

under that chapter is “entitled to receive from the defendant an amount for reasonable

expenses, reasonable attorney’s fees, and costs that the court finds to have been necessarily

incurred” if the defendant is found liable or the claim is settled. TEX. HUM. RES. CODE §

36.110(c). The federal False Claims Act has a similar statutory attorneys’ fees provision.

In the Fifth Circuit, “[o]nly those parties that are properly a part of the qui tam action are

statutorily entitled to the award of attorneys’ fees and expenses.” Fed. Recovery Servs.,

Inc. v. United States, 72 F.3d 447, 450 (5th Cir. 1995). Where relators are not proper

parties to a qui tam action due to one of the federal False Claims Act’s jurisdictional bars,

their attorneys “are not statutorily entitled to attorneys’ fees and expenses.” Id. at 453.

       While there is a circuit split on the issue, Fifth Circuit precedent treats the FCA’s

first-to-file rule as a “jurisdictional bar.” Compare U.S. ex rel. Branch Consultants v.

Allstate Ins. Co., 560 F.3d 371, 373 (5th Cir. 2009); U.S. ex rel. Ven-A-Care of the Fla.

Keys, Inc. v. Baxter Healthcare Corp., 772 F.3d 932, 936 (1st Cir. 2014) (“The ‘first-to-

file’ rule is, at least in this Circuit, jurisdictional.”), with U.S. ex rel. Heath v. AT&T, Inc.,

ORDER – PAGE 3
791 F.3d 112, 121 (D.C. Cir. 2015) (holding that the first-to-file bar is not jurisdictional

and “bears only on whether a qui tam plaintiff has properly stated a claim”). The FCA

first-to-file rule bars “related action[s]” alleging the same material elements of fraud

alleged in a prior-filed FCA action. 31 U.S.C. 3730(b)(5); Branch Consultants, 560 F.3d

at 378.

                      III. THE COURT MOOTS THE MOTION TO AMEND

          Although B&A’s motion to amend was filed after its motion for attorneys’ fees

under TMFPA, the Court addresses it first because it raises the question whether this Court

has jurisdiction to decide motions for attorneys’ fees following the voluntary dismissal of

all remaining claims in this case. District courts have jurisdiction to decide issues collateral

to a case –– such as awards of attorneys’ fees –– after rendering final judgment, even when

dismissal is voluntary. Cooter & Gell, 496 U.S. at 395; Yesh Music, 508 F.3d at 231. It is

thus unnecessary for this Court to amend its order of dismissal to expressly reserve

jurisdiction to decide motions for attorneys’ fees and costs. Further, the movants filed a

notice withdrawing their motion to amend. The Court accordingly moots the motion to

amend [455].

                      IV. THE COURT DENIES THE MOTION FOR FEES

          This Court previously found that all the dismissed relators’ claims, including their

TMFPA claims, were barred by the FCA’s first-to-file rule. January 23, 2017, Order 9–11

[256]. Section 3730(b)(5) expressly states that when “a person brings an action under this

subsection, no person other than the Government may intervene or bring a related action

based on the facts underlying the pending action.” 31 U.S.C. 3730(b)(5); see also Branch

ORDER – PAGE 4
Consultants, 560 F.3d at 378 (explaining that when a “later-filed complaint alleges the

same material or essential elements of fraud described in a pending qui tam action, §

3730(b)(5)’s jurisdictional bar applies”). Here, the dismissed relators filed their complaint

in August 2013, nearly a year after Capshaw filed his complaint. Relators’ Joint Mtn.

Consolidate 2 [16]. The Court found that the dismissed relators’ complaint was based on

the same material elements of fraud described in Capshaw’s first-filed complaint. January

23, 2017, Order 8–9 [256]. Although the dismissed relators’ complaint contained new

allegations not included in Capshaw’s complaint, the Court found that these facts would

have been discovered by investigation into Capshaw’s allegations. Id. at 9; see United

States v. Planned Parenthood of Houston, 570 F. App’x 386, 389 (5th Cir. 2014) (“The

focus is on whether an investigation into the first claim would uncover the same fraudulent

activity alleged in the second claim.”).

       The Court further determined that the fact that the dismissed relators also brought

TMFPA claims –– and that they were the first relators to raise claims under TMFPA ––

did not alter the outcome because the TMFPA claims were based on the same material

elements of fraud alleged in Capshaw’s first-filed action. January 23, 2017, Order 10

[256]. Section 3730(b)(5) operates to bar duplicative qui tam actions that are based on the

same core fraud at issue in first-filed actions. See Planned Parenthood of Houston, 570 F.

App’x at 389 (observing that the FCA’s jurisdictional limits, “including its first-to-file

bar,” seek to discourage “parasitic lawsuits that merely feed off previous disclosures of

fraud”) (internal citation omitted). Nothing in the FCA first-to-file bar limits its language

to later-filed FCA actions alleging FCA claims. Rather, the FCA language is global in

ORDER – PAGE 5
scope and bars “a related action” –– not just other FCA actions –– premised on the same

core facts underlying a pending FCA action.1 § 3730(b)(5) (emphasis added); see Planned

Parenthood of Houston, 570 F. App’x at 389 (“The first-to-file bar is a relatively broad bar

to later-filed actions.”); Branch, 560 F.3d at 377 (“[A] broader bar furthers the purpose of

the FCA’s qui tam provisions.”) (internal citation omitted).

       TMFPA is a state law analog to the FCA and is aimed at preventing the same type

of acts. Permitting a later-filed action alleging the same core facts as a prior-filed FCA

action to continue merely because it involves state law claims would create a run-around

the FCA’s first-to-file bar and frustrate “the accomplishment and execution of the full

purposes and objectives of Congress” evidenced by the FCA’s text.2 See City of El Cenizo,

Tex. v. Texas, 890 F.3d 164, 178 (5th Cir. 2018) (observing that conflict preemption occurs

when a state law prevents the accomplishment of federal law purposes); see also Planned

Parenthood, 570 F. App’x at 389 (observing that one purpose of the FCA is to “encourage


1
  TMFPA also has a first-to-file rule. TEX. HUM. RES. CODE § 36.106. Like the FCA
rule, the TMPFA rule prohibits “related” actions sharing the same core facts as a prior-
filed action “brought under this subchapter”—in other words, a previously filed TMFPA
case. Id. Because Capshaw’s prior-filed complaint did not bring TMFPA claims and
because the dismissed relators were the first to bring TMPFA claims related to this fraud,
the TMFPA first-to-file rule does not apply to the dismissed relators. That is immaterial
to the outcome here, however, because the FCA first-to-file rule does apply. A state law
cannot shield the parties from an applicable, more restrictive federal law.
2
  The dismissed relators observe that the FCA grants district courts “jurisdiction over any
action brought under the laws of any State for the recovery of funds paid by a State or
local government if the action arises from the same transaction or occurrence as an action
brought under section 3730.” 31 U.S.C. 3732(b). While this is true, section 3730(b)(5),
which declares without limitation that any “related actions” sharing the same core fraud
as a prior-filed FCA action are barred, should be read to modify the grant of jurisdiction
to cover only state law claims brought in conjunction with an FCA action.
ORDER – PAGE 6
suits from whistleblowers with genuinely valuable information” while preventing

duplicative actions) (internal quotation omitted). The Court thus declined to impose an

atextual limit on the FCA and dismissed Relators Bryan and Wendt.

       Subsequently, the Court denied the dismissed relators and B&A’s motions for

statutory attorneys’ fees under the FCA [296] [314]. July 10, 2017, Order 1 [394]. Once

this Court determined that the dismissed relators were not proper parties and that it lacked

subject matter jurisdiction over their claims, it could not award statutory attorney’s fees for

efforts expended litigating those claims. July 10, 2017, Order 3–5 [394]; see Fed. Recovery

Servs., Inc. v. United States, 72 U.S. 447, 450, 453 (5th Cir. 1995).

       This motion seeks statutory attorneys’ fees under the TMFPA. In the briefing for

this motion, the dismissed relators, B&A, and the State of Texas argue that the FCA’s first-

to-file rule does not bar TMFPA claims raised for the first time, even if based on the same

core facts as a prior-filed qui tam action, and that this Court consequently has jurisdiction

over the TMFPA claims and may award attorneys’ fees under TMFPA. The dismissed

relators and B&A also reiterated their oral contract theory for attorneys’ fees.

       As discussed, these arguments have already been presented by the dismissed relators

and B&A and rejected in the Court’s prior Order. January 23, 2017, Order 6–10 [256].

The parties have cited no new authority decided since the Court’s January 2017 Order, and

the Court sees no reason to reconsider its judgment. While the TMFPA first-to-file rule is

not implicated here, the FCA’s first-to-file bar does apply. Consequently, the Fifth Circuit

opinions interpreting the effect of the FCA’s first-to-file bar –– holding that attorneys’ fees

are not available when an FCA jurisdictional bar, like the first-to-file rule, precludes a party

ORDER – PAGE 7
from bringing an action –– should apply here and bar any statutory attorneys’ fees. See

Branch Consultants, 560 F.3d at 373; Fed. Recovery Servs., Inc., 72 F.3d at 450–53.

Because the FCA first-to-file rule bars both subsequent FCA and TMFPA claims based on

the same core facts alleged in a prior FCA action, the Court lacks jurisdiction over all the

dismissed relators’ claims. Accordingly, the Court has no authority to award TMFPA

statutory fees and denies the dismissed relators’ and B&A’s motion for attorney’s fees

[453].

                                      CONCLUSION

         Because the movants have withdrawn their motion to amend this Court’s order

dismissing the case, the Court moots the motion to amend. The Court also denies the

motion to award statutory attorneys’ fees under TMFPA because it lacks jurisdiction over

movants and their claims.



         Signed February 12, 2020.




                                                         ___________________________
                                                                David C. Godbey
                                                           United States District Judge




ORDER – PAGE 8
